Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 1 of 17

Fill-in this information to identify your case: - -

Debtor 4 Hajrudin Catic

First Name Middle Name Last Name

Debtor 2 Sanda Catic
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4I16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

GERSEE Give Details About Your Marital Status and Where You Lived Before

1. Whatis your current marital status?

HM Married
[1 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MH No

CO Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Loulsiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

HM No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

ee Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

[1 No
M@ Yes, Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until II wages, commissions, $24,000.00 [1] Wages, commissions, $0.00

the date you filed for bankruptcy: bonuses, tips

bonuses, tips

C1 Operating a business C Operating a business

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 2 of 17

Debtor1 Hajrudin Catic
Debtor2 Sanda Catic

For jast calendar year:
(January 1 to December 31, 2018 )

Debtor 1

Sources of income
Check all that apply.

li Wages, commissions,
bonuses, tips

C1 Operating a business

Case number (if known)

Gross income
(before deductions and
exclusions)

$46,500.00

 

Debtor 2

Sources of income
Check all that apply.

[] wages, commissions,
bonuses, tips

[1] Operating a business

Gross income
(before deductions
and exclusions)

$0.00

 

[] wages, commissions,
bonuses, tips

gE Operating a business

$-156,000.00

C] Wages, commissions,
bonuses, tips

C1 Operating a business

$0.00

 

For the calendar year before that:
(January 1 to December 31, 2017 )

li Wages, commissions,
bonuses, tips

C] Operating a business

$52,000.00

C] wages, commissions,
bonuses, tips

C] Operating a business

$0.00

 

C] wages, commissions,
bonuses, tips

I Operating a business

$45,400.00

C] Wages, commissions,
bonuses, tips

C1 Operating a business

$0.00

 

5. Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

HM No
[Cl Yes. Fill in the details.

Debtor 1
Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

Cl No.

individual primarily for a personal, family, or household purpose.”

Debtor 2
Sources of income
Describe below.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

CI No.
C Yes

Go to line 7.
List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you

Gross income
(before deductions
and exclusions)

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Hi No.
Cl ves

Go to line 7.
List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not

include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 3 of 17

Debtor1 Hajrudin Catic

 

 

Debtor2 Sanda Catic Case number (if known)
Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.

He No
C1 Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you —_ Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

No
O Yes. List all payments to an insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment

paid stillowe — Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

He No
Cl Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

KH No. Go to line 11.
OQ sYes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

H No
[] Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

He No
[Cl Yes

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 4 of 17

Debtor1 Hajrudin Catic

Debtor2 Sanda Catic Case number (if known)

 

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
Ee No

Cl Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
H No

Cl Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity's Name

Address (Number, Street, City, State and ZIP Code)

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

No

Ol Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred Include the amount that insurance has paid. List pending  !°8S lost

insurance claims on line 33 of Schedule A/B: Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
[] No
Mi Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment

Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Fred Wehrwein, P.C. Attorney Fees 6/21/2019 $2,500.00
1910 St. Joe Center Rd., #52

Fort Wayne, IN 46825
Wehrweinpc@aol.com

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.
HM No
C1 Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment

Amount of

Address transferred or transfer was payment
made

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 5 of 17

Debtor1 Hajrudin Catic
Debtor2 Sanda Catic Case number (if known)

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

El No

Cl Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person’s relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

@ No
O Yes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

Hi No

O Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

Hm No

C1] Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

[Cl No
Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)
Stay Lock Corporate Assets C1 No
8938 Lima Rd. Eves

Fort Wayne, IN 46818

 

EEEICE Identify Property You Hold or Control for Someone Else

23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

M No
CQ Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Street, Gity, State and ZIP Code) eee) Street, City, State and ZIP
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 6 of 17

Debtor? Hajrudin Catic
Debtor2 Sanda Catic Case number (if known)

 

muse Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Ei Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

RB No

OQ Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

No

Yes. Fill in the detaiis.

Name of site Governmental unit Environmental! law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

HM No

C] Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C1] A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C] A member of a limited liability company (LLC) or limited liability partnership (LLP)
C1) A partner in a partnership
Han officer, director, or managing executive of a corporation
CJ An owner of at least 5% of the voting or equity securities of a corporation
[C1 No. None of the above applies. Go to Part 12.

Hl Yes, Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed
AC Transport Inc. Trucking EIN: XX-XXXXXXX

From-To 4/01/2013-present

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 7 of 17

Debtor 1 Hajrudin Catic
Debtor2 Sanda Catic Case number (if known)

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

EI No
@ Yes. Fill in the details below.
Name 1OT Source Date Issued
Address PO. Box 783 2O ( >
(Number, Street, City, State and ZIP Cod, ‘
SOUTH BEN Th,
HEFunes | Sign Below 4o@2Z4

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisgnment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

jradin Catic
Signature of Debtor 1 Signature of Debtor 2

Date K-l ~ Date YIU [4

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No

Cl Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Ei No

Cl Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 8 of 17

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Northern District of Indiana

Hajrudin Catic
Inte Sanda Catic Case No.

 

Debtor(s) Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, I have agreed to accept $ 2,500.00
Prior to the filing of this statement I have received $ 2,500.00
Balance Due $ 0

 

2. $335.00 of the filing fee has been paid.

3. The source of the compensation paid to me was:
l¥] Debtor [_] Other (specify):

4, The source of compensation to be paid to me is:
lv] Debtor L| Other (specify):

5.  [v¥] Ihave not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

[_] I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

[Other provisions as needed]

sao op

7. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Reaffirmation agreements, stays of proceedings, lien avoidances & services rendered after the initial 341 Meeting

of Creditors.
\

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for paymen\to me for representation of the debtor(s) in
this bankruptcy proceeding.

    

 

 

CLUE

Date

 

 

‘Date

x Pia x Wile ihe
Date . Signature of “ye Sanda C tie

(

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
woe Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 9 of 17

iMesienicenk ae nti cc

Debtor 1 Hajrudin Catic

First Name Middle Name Last Name
Debtor 2 Sanda Catic
(Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

Case number
(if known) (0 Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or

Eg you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause, You must also send copies to the creditors and lessors you list

on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property |
secures a debt? as exempt on Schedule C?:
Creditors 1st Source Bank C] Surrender the property. Ci No
name: C1 Retain the property and redeem it.
_ @ Retain the property and enter into a EB Yes
Description of 142354 Gondola Parkway Fort Reaffirmation Agreement.
property Wayne, IN 46845 Allen County C Retain the property and [explain]:

securing debt:

 

 

Creditors 1st Source Bank [1 Surrender the property. [C1 No
name: [ Retain the property and redeem it.

. . oe Retain the property and enter into a & Yes
Description of 2015 Cascadia Freightliner Reaffirmation Agreement
property Business CJ Retain the property and [explain]:

securing debt:

 

 

Creditors 1st Source Bank [1] Surrender the property. [No
name: C] Retain the property and redeem it.
Description of 2046 Cascadia i Retain the property and enter into a @ Yes
/ " . Reaffirmation Agreement.
property Freightliner Business Cl Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
so Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 10 of 17

Debtor1 Hajrudin Catic

Debtor2 Sanda Catic Case number (if known)

 

securing debt:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 108

Creditors Advantage + C1 Surrender the property. [1 No
name: CJ Retain the property and redeem it.
_ Retain the property and enter into a i Yes

Description of 2006 Volvo Reaffirmation Agreement.

property Semi Business C1 Retain the property and [explain]:

securing debt:

Creditors Banterra Bank C1 Surrender the property. [No

name: [] Retain the property and redeem it.

Descrintion of . & Retain the property and enter into a i Yes
escription of 2016 Cascadia ; Reaffirmation Agreement.

property Freightliner Business C1] Retain the property and [explain]:

securing debt:

Creditors BMO Harris Bank C1 Surrender the property. CI No

name: E] Retain the property and redeem it.

Descriotion of & Retain the property and enter into a EB Yes
escription o 2015 Volvo 780 Reaffirmation Agreement.

property Buisness C] Retain the property and [explain]:

securing debt:

Creditors Cit Digital/Direct Capital Leases C] Surrender the property. CI No

name: C1 Retain the property and redeem it.

Description of ; 8 Retain the property and enter into a i Yes
escription of 2019 Hyundai Reaffirmation Agreement.

property Dry Van Business C Retain the property and [explain]:

securing debt:

Creditor's Honda Financial Services CI Surrender the property, CI No

name: C] Retain the property and redeem it.

Description of E Retain the property and enter into a i Yes
escription of 2016 Honda Odyssey Reaffirmation Agreement.

property C1 Retain the property and [explain]:

securing debt:

Creditors NewRez C1 Surrender the property. [I No

name: C1 Retain the property and redeem it.

Descriotion of Ef Retain the property and enter into a Ei Yes
escription of 12351 Gondola Parkway Fort Reaffirmation Agreement

property Wayne, IN 46845 Allen County [J Retain the property and [explain]:

securing debt:

Creditors Partners ist C1 Surrender the property. C1 No

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Statement of Intention for Individuals Filing Under Chapter 7

page 2

Best Case Bankruptcy

 
ies Case 19-11184-reg

Debtor1 Hajrudin Catic
Debtor2 Sanda Catic

Doc 1-1 Filed 07/03/19 Page 11 of 17

Case number (if known)

 

 

 

 

 

 

 

 

 

name: C1 Retain the property and redeem it. 2 Yes

_ E Retain the property and enter into a
Description of 2018 Ford Cargo Van Reaffinnetion Agreement.
property CZ Retain the property and {explain}:
securing debt:
Creditors Sumitomo Finance and Leasing Surrender the property. CI No
name: C Retain the property and redeem it.

. C Retain the property and enter into a Bi Yes
Description of 2015 Trailer Reaffirmation Agreement.
property Business C] Retain the property and [explain}:
securing debt:
Creditors Teachers Credit Union C] Surrender the property. CF No
name: C] Retain the property and redeem it.

a Retain the property and enter into a EI Yes
Description of 2043 Ford F-150 Reaffirmation Agreement.
property Ci Retain the property and [explain]:
securing debt:
Creditors Volvo Financial Services C1 Surrender the property. CO No
name: CI Retain the property and redeem it.

a Ei Retain the property and enter into a Yes
Description of 2017 Volvo 780 Reaffirmation Agreement.
property Business CO] Retain the property and [explain]:
securing debt:
Creditor's | Wabash National [1 Surrender the property, CI No
name: C) Retain the property and redeem it.

i Yes

Description of 2016 Wabash
property Dry van Business

securing debt:

& Retain the property and enter into a
Reaffirmation Agreement.
C1 Retain the property and [explain]:

 

 

Geen List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases

Lessor's name:
Description of leased
Property:

STAY Lock

Lessor's name:
Description of leased
Property:

Lessor's name:

Official Form 108

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

STORAGE UNIT

Statement of Intention for Individuals Filing Under Chapter 7

Will: the lease be assumed?.
C1 No
Yes
CI No
O Yes
[1 No

page 3

Best Case Bankruptcy

 
eye Case 19-11184-reg

Debtor1 Hajrudin Catic
Debtor2 Sanda Catic

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

lecheee | Sign Below

 

Under penalty of perjury, | declare that | have indicated my intention about any prope

property that is subject to an unexpired lease.
X ae
“Hajrudirrcatic

ayrudi ic “
Signature of Debtor 1

Date “F —L LY

Official Form 108

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Doc 1-1 Filed 07/03/19 Page 12 of 17

Case number (if known)

 

Yes

No

Yes

No

Yes

No

Yes

No

OO O 8 OO OG

Yes

X yb, WAVE
Sanda Cate ,
Signa of Debtor 2

Date UNA

Statement of Intention for Individuals Filing Under Chapter 7

of my estate that secures a debt and any personal

page 4

Best Case Bankruptcy

 
Case 19-11184-reg Doc1-1 Filed 07/03/19 Page 13 of 17

(6/2010)
United States Bankruptcy Court

Northern District of Indiana

Hajrudin Catic
Inte Sanda Catic Case No,

 

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named debtor(s) verifies under penalty of perjury that the attached list of creditors is true and correct to the best of
his/her knowledge.

Z-l 1d

Date. Zs
ifi Catic

Signature of .
Date: HMA _ [Cagle 7
‘ Sanda Catic / oo
Signature ebtor

 

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-11184-reg Doc 1-1

lst Source Bank
100 N. Michigan
South Bend, IN 46624

Ist Source Bank
P.O. Box 783
South Bend, IN 46624

AC Transport Inc.
12351 Gondola Parkway
Fort Wayne, IN 46845

AC Transportaion Inc.
12351 Gondola Parkway
Fort Wayne, IN 46845

Advantage +
Dept. 59475
Milwaukee, WI 53259

American Express
P.O. Box 650448
Dallas, TX 75265

Banterra Bank
3201 Banterra Dr:
Marion, IL 62959

Best Buy Credit Service
P.O. Box 78009
Phoenix, AZ 85062

BMO Harris Bank
P.O. Box 71951
Chicago, IL 60694

Filed 07/03/19 Page 14 of 17

 
Case 19-11184-reg Doc 1-1

Bonded Collection Corporation
P.O, Box 2248
Norcross, GA 30091

Capital One
P.O. Box 6492
Carol Stream, IL 60197

Chase
P.O. Box 15123
Wilmington, DE 19850

Cit Digital/Direct Capital Leases
155 Commerce Way
Portsmouth, NH 03801

Citi Cards
P.O. Box 784045
Phoenix, AZ 85062

Citi Cards
P.O. Box 9001016
Louisville, KY 40290

Comenity Capital Bank
P.O. Box 183003
Columbus, OH 43218

Credit Control Corporation
P.O. Box 120630
Newport News, VA 23612

Discover
P.O. Box 6103
Carol Stream, IL 60197

Filed 07/03/19 Page 15 of 17

 

 
Case 19-11184-reg Doc 1-1

Home Depot Credit Services
P.O. Box 9001010
Louisville, KY 40290

Honda Financial Services
P.O. Box 5308
Elgin, IL 60121

JCPenney/Synchrony
P.O. Box 960090
Orlando, FL 32896

Macys
P.O, Box 78008
Phoenix, AZ 85062

NewRez
P.O. Box 51850
Livonia, MI 48151

Partners Ist
1330 Directors Row
Fort Wayne, IN 46808

Paypal Credit
P.O. Box 71202
Charlotte, NC 28272

Sears
P.O. Bx 9001055
Louisville, KY 40290

Sumitomo Finance and Leasing
666 Third Ave. 8th floor
New York, NY 10017

Filed 07/03/19 Page 16 of 17

 
Case 19-11184-reg Doc 1-1

Synchrony
P.O. Box 960061
Orlando, FL 32896

Teachers Credit Union
110 South Main St.
South Bend, IN 46624

Tri-State
3439 East Ave. South
La Crosse, WI 54602

Volvo Financial Services
P.O. Box 26131
Greensboro, NC 27402

Wabash National
655 Buisness Center Dr.
Horsham, PA 19044

Filed 07/03/19 Page 17 of 17

 
